Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 31, 2019

                                      No. 04-19-00213-CV

                               Sylvia MORAN and Leo J. Moran,
                                         Appellants

                                                 v.

                          WELLS FARGO USA HOLDINGS, INC.,
                                     Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2019-CV-02303
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
        On July 23, 2019, this court received appellant’s brief. The brief violates Rule 38 of the
Texas Rules of Appellate Procedure in that the index of authorities does not indicate the pages of
the brief where the authorities are cited, the statement of facts does not contain any citations to
the record, the argument does not contain any citations to authorities or to the record, and the
appendix does not contain a copy of the trial court’s judgment or other order from which relief is
sought. See TEX. R. APP. P. 38.1(c), (g), (i), (k). The brief also violates Rule 9.4 of the Texas
Rules of Appellate Procedure in that it does not contain a certificate of compliance. See TEX. R.
APP. P. 9.4(i)(3). It is therefore ORDERED that the brief filed by the appellant is STRICKEN
from our record. It is further ORDERED that appellant file an amended brief, in compliance
with Rules 9.4 and 38.1, that includes an index of authority indicating the pages of the brief
where the authorities are cited, contains appropriate citations to the record and to authorities,
includes an appendix with a copy of the trial court’s judgment or other order from which relief is
sought, and that contains a certificate of compliance. It is further ORDERED that appellant’s
amended brief is due to be filed in this court no later than thirty days from the date of this order
or this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 38.9, 42.3.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court